10F-3 Report CGCM Core Fixed Income Investments 3/1/2013 through 8/31/2013 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Range Resources Corporation Western Asset Management 3/4/2013 JP Morgan Securities Enterprise Products Operating LLC Western Asset Management 3/11/2013 JP Morgan Securities Softbank Corp. Western Asset Management 4/18/2013 Deutsche Bank Securities Barrick Gold Corporation Western Asset Management 4/29/2013 RBC Capital Markets Apple Inc. Western Asset Management 4/30/2013 Goldman Sachs Ball Corporation Western Asset Management 5/9/2013 Deutsche Bank Securities Petrobras Global Finance B.V. Metropolitan West Asset Management 5/13/2013 BoA Merrill Lynch Intelsat Jackson Holdings S.A. Western Asset Management 5/21/2013 Credit Suisse Royal Bank of Scotland plc Western Asset Management 6/3/2013 RBS Securities Inc Chevron Corporation 166764AG5 Western Asset Management 6/17/2013 Barclays Capital Chevron Corporation166764AH3 Western Asset Management 6/17/2013 Barclays Capital Petroleos Mexicanos Metropolitan West Asset Management 7/11/2013 Barclays Capital HCP Inc. Metropolitan West Asset Management 7/12/2013 Bank of America Securities Ohio Turnpike and Infrastructure Commission 67760HJY8 Western Asset Management 7/31/2013 Citigroup Ohio Turnpike and Infrastructure Commission 67760HJK8 Western Asset Management 7/31/2013 Citigroup The Banc of America Merrill Lynch Commercial Mortgage Inc Western Asset Management 8/1/2013 Deutsche Bank Securities
